Fourth Court of Appeals 4thSANCOURT
                                                                   FILED IN
                                                                       OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                             8/3/2015 10:32:39 AM
                                                                                               KEITH E. HOTTLE
                               NOTIFICATION OF LATE RECORD                                           Clerk


 Court of Appeals No., if known: 04-15-00461-CV

 Trial Court Style: Estate of William Henry Matthews, III, Deceased

 Trial Court No.: 2010-PC-2415

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: April 20 – 23, 2015; May 27, 2015
 The record was originally due: August 3, 2015
 I anticipate the length of the record to be: 800 pages

 I am unable to file the record by the date such record is due because [check one]:

        the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

        my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:



 
 X        Other. Explain [attach additional pages if needed]: On June 29, 2015, I advised counsel that I require
        a 50% deposit to begin preparing the Record. I received the deposit seven days ago, on July 27, 2015,
        which has not given me adequate time to have the Record prepared by today, August 3, 2015.

 I anticipate the record will be completed by: September 18, 2015 (45 days)
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

 Date: August 3, 2015                       Signature: /s/ Cheryl D. Hester
                                            Printed
                                            Name: Cheryl D. Hester

                                            Title: Official Court Reporter, Probate Court No. 1


Rev. 1.8.14